Citation Nr: 1039453	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
prior to July 9, 2010, and a rating in excess of 30 percent from 
July 9, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2010, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  
The Board remanded the case for additional development in June 
2010.  A subsequent July 2010 rating decision awarded an 
increased 30 percent rating effective from July 9, 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Bilateral hearing loss prior to July 9, 2010, was manifested 
by no more than level II hearing acuity in the right ear and 
level IV hearing acuity in the left ear.

3.  Bilateral hearing loss from July 9, 2010, is manifested by no 
more than level V hearing acuity in the right ear and level VII 
hearing acuity in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to July 9, 2010, 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for a rating in excess of 30 percent from July 
9, 2010, for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in August 2006, June 2009, and June 2010.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman has held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the August 2006 VA correspondence.  
The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant to 
the matter have been requested or obtained.  The available record 
includes service treatment records, VA treatment and examination 
reports, a September 2003 private medical opinion, and the 
Veteran's statements and testimony in support of his claim.  
Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Although the 
Veteran's service representative asserted, in essence, that VA 
examiners failed to address how the disability affected his daily 
activities and occupational functioning, a September 2006 report 
indicated the Veteran was able to carry on conversation in an 
apparently normal environment.  The Veteran expressed no specific 
difficulty in his daily activities or occupational functioning 
greater than indicated by the present ratings and no such 
difficulties were noted upon VA examination.  There is also no 
probative evidence indicating a failure to follow VA procedures 
for audiology examinations.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c)(4); see also Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to move 
forward with the claim would not cause any prejudice to the 
appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 (2010).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

VA regulations provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, established by a state-licensed audiologist including 
a controlled speech discrimination test (Maryland CNC), and based 
upon a combination of the percent of speech discrimination and 
the puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85 (2010).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for rating 
purposes are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
 
Table VIA*
Numeric designation of hearing impairment based only on puretone 
threshold average



Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 
4.86. 
Table VII
Percentage evaluation for hearing impairment (Diagnostic 
Code 6100) 
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2010).

Factual Background and Analysis

A review of the evidence of record shows the Veteran submitted 
his original claim for entitlement to service connection for 
bilateral hearing loss in October 2002.  On VA audiological 
evaluation in June 2003, puretone thresholds, in decibels, were 
as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
55
55
60
50
LEFT
40
70
65
65
60

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 100 percent in the right ear and of 80 percent in the 
left ear.

A July 2003 rating decision established service connection for 
bilateral hearing loss.  A noncompensable rating was assigned.  

A September 2003 private medical statement noted a diagnosis of 
bilateral sensorineural hearing loss.  A hearing handicap or 
percentage of hearing loss of 22.2 percent was provided using the 
American Academy of Otolaryngology 1979 method of calculating 
hearing handicap.  

On VA audiological evaluation in October 2003, puretone 
thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
55
55
60
46
LEFT
40
70
65
65
60

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 96 percent in the right ear and of 56 percent in the 
left ear.

On VA audiological evaluation in August 2004, puretone 
thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
60
60
65
54
LEFT
40
60
65
65
58

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 88 percent in the right ear and of 76 percent in the 
left ear.  It was noted that speech recognition was good in the 
right ear and fair in the left.

In correspondence dated in June 2006 the Veteran requested an 
increase in his service-connected disability rating.  He asserted 
his hearing had gotten worse since his 2003 examination.  

VA treatment records dated in September 2006 show the Veteran 
reported for a VA examination, but that there was dried blood in 
the right ear canal.  It was noted the Veteran stated that his 
private physician had irrigated his ears approximately one month 
earlier.  The examiner noted that puretone testing was conducted 
with inconsistencies in response and very poor speech scores in 
the 40 percent range.  It was noted that the speech scores were 
inconsistent with the hearing thresholds and with the Veteran's 
ability to carry on conversation.  The findings were considered 
to be non-organic and after retesting revealed more 
inconsistencies the examination was terminated.  A November 2006 
VA report noted the examiner stated the Veteran had been 
uncooperative with the testing and that the examination was 
terminated without report of audiology findings.  

In statements in support of his claim the Veteran reiterated his 
request for an increased rating.  He asserted that he had been 
cooperative during his September 2006 VA examination.  He 
testified in May 2010 that he was having difficulty communicating 
with his spouse when she spoke from an adjoining room.  He stated 
he turned his television volume up all the way, but that he did 
not wear hearing aids and had not been advised to use an aid.  
On VA audiological evaluation in July 2010, puretone thresholds, 
in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
65
60
65
59
LEFT
55
65
65
65
63

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 72 percent in the right ear and of 56 percent in the 
left ear.  The diagnosis was mild to moderately severe 
sensorineural loss to the right ear with fair speech recognition 
and mild to moderately severe sensorineural loss to the left ear 
with poor speech recognition.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected hearing loss prior to July 9, 2010, 
was manifested by no more than level II hearing acuity in the 
right ear and level IV hearing acuity in the left ear.  Such 
designations equate to a noncompensable (0 percent) evaluation.  
There is no probative evidence demonstrating a more severe 
hearing loss disability for VA compensation purposes prior to 
July 9, 2010.  After July 9, 2010, the Veteran's service-
connected hearing loss is manifested by no more than level V 
hearing acuity in the right ear and level VII hearing acuity in 
the left ear.  Such designations equate to a 30 percent 
evaluation.  Although the Veteran's left ear hearing loss meets 
the criteria under 38 C.F.R. § 4.86(a) for evaluation under 
either Table VI or VIA, the assigned rating under Table VI after 
July 9, 2010, is the most advantageous to the Veteran.  
Therefore, the claim for entitlement to an increased rating must 
be denied.  

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The Veteran's service-connected disorder is adequately rated 
under the available schedular criteria.  The objective findings 
of impairment are well documented.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment due to the service-connected disability during 
the applicable appeal period.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an increased rating.


ORDER

Entitlement to a compensable rating for bilateral hearing loss 
prior to July 9, 2010, and a rating in excess of 30 percent from 
July 9, 2010, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


